FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRY DARRELL SMITH,                              No. 11-36012

               Plaintiff - Appellant,             D.C. No. 3:10-cv-01235-MO

  v.
                                                  MEMORANDUM *
U.S. MARSHALS SERVICE; OFFICE
OF INFORMATION AND PRIVACY OF
THE UNITED STATES DEPARTMENT
OF JUSTICE,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Terry Darrell Smith, an Oregon state prisoner, appeals pro se from the

district court’s summary judgment in his Freedom of Information Act (“FOIA”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action arising from Smith’s request for documents relating to his extradition from

Cambodia. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s determination that a FOIA exception applies, Shannahan v. IRS,

672 F.3d 1142, 1148 (9th Cir. 2012), and we affirm.

      The district court properly granted summary judgment because the document

and information withheld in response to Smith’s FOIA request are protected by the

deliberative process privilege. See 5 U.S.C. § 552(b)(5) (exempting from

disclosure “interagency or intra-agency memorandums or letters which would not

be available by law to a party other than an agency in litigation with the agency”);

Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d 1114, 1118 (9th Cir. 1988)

(“[E]xemption 5 ‘was intended to protect not simply deliberative material but also

the deliberative process of agencies.’” (citation omitted)).

      The district court properly granted summary judgment to the extent that the

government redacted the names and contact information of government agents,

employees, and third parties as release of this information “could reasonably be

expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. §

552(b)(7)(C); see also Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 978-79 (9th

Cir. 2009) (concluding that the “marginal additional usefulness” of the release of




                                           2                                   11-36012
the names of government agents and third parties was outweighed by the privacy

interests at stake).

       Smith’s request for in camera review, set forth in his briefs, is denied. See

Lion Raisins v. U.S. Dep’t of Agric., 354 F.3d 1072, 1079 (9th Cir. 2004) (in

camera inspection of documents withheld under a FOIA exemption should “not be

resorted to lightly” and is disfavored where “the government sustains its burden of

proof by way of its testimony or affidavits”).

       AFFIRMED.




                                           3                                    11-36012